              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HECTOR VARGAS TORRES,                 :     Civil No. 4:17-CV-1977
                                      :
      Plaintiff                       :      (Judge Brann)
                                      :
v.                                    :
                                      :
CAP’T. B. HARRIS, et al.,             :     (Magistrate Judge Carlson)
                                      :
      Defendants.                     :


                          MEMORANDUM ORDER

I.    INTRODUCTION

      This is a civil action initiated by Hector Torres, an inmate in the custody of

the Pennsylvania Department of Corrections. Torres alleges that the defendants

have violated his right under the Eighth Amendment to the United States

Constitution to be free from cruel and unusual punishment by using excessive

force against the plaintiff and failing to protect him from harm at the hands of

others. (Doc. 1.)

      The parties are currently engaged in discovery litigation relating to these

claims. As part of this discovery litigation, Torres has moved to compel the

defendants to produce additional records, (Doc. 41), while simultaneously filing
multiple motions to prevent the defendants from taking his deposition until the

motion to compel is resolved. (Docs. 39, 43, and 44.)1

      With respect to these discovery disputes, it is apparent that the defendants

have made significant discovery disclosure to Torres. To date, the defendants have

produced 111 pages of documents directly to Torres at no cost, along with verified

answers to interrogatories that were included in the Request for Production of

Documents. Thus, Torres has received 135 pages of discovery from the defendants.

Moreover, the defendants have also provided Torres access to several video files.

(Doc, 47.) The defendants have objected to several of Torres’ requests, however,

because some of those responsive documents were institutional investigative

records which were determined to contain confidential information that could

affect the safety and security of the institution, its staff, and other inmates. Yet,

with regard to these records, whenever possible, instead of withholding the entire

document, only those portions that were deemed confidential were redacted and

the documents were provided to Torres in a redacted form. Other documents

requested by Torres related to third-party inmate grievances and reports. These

third-party documents were withheld completely, as they related to information



1Several of these motions are captioned as motions to dismiss. (Docs. 39 and 43.)
This is a misnomer. Review of the motions reveals that Torres does not seek
dismissal of any claims. Rather he seeks to dismiss, or defer, his deposition
pending resolution of these discovery disputes.
                                         2
concerning other inmates, which Torres is prohibited from obtaining pursuant to

Department of Corrections (“Department”) policies.

      Notwithstanding this fulsome production of evidence, Torres has filed a

motion to compel. (Doc. 41.) In this motion, it appears that Torres’ objections to

the defendants’ production of documents fall into two broad categories. First,

Torres complains that the defendants have not fully produced “documents relevant

to past mistreatment of inmates by defendants Capt. B. Harris, et. al.” (Doc. 42, p.

4). The actual text of his request called for production of a broad array of

documents relating to other prisoners; namely: “Any and all grievances,

complaints, or other documents received by prison staff Defendant’s C.O. Myers,

et al., or their agents at SCI Huntingdon concerning the mistreatment of inmates by

Defendant’s C.O. K. Myers, C.O. B.A. Owens., C.O. McCallister, Capt. B. Harris,

Lt. Wendle, Lt. R. Cischko [sic], and any memoranda, investigation files, or other

documents created in response to such complaints since October 31, 2017.”

      In addition, Torres complains about the redaction of some of the institutional

investigative records produced for his inspection. In response to this objection the

defendants have explained that: “Defendants produced the entire investigative

report with minimal portions redacted for security and safety purposes. . . .[T]he

only material redacted in the report relates to the thoughts, processes, candid




                                         3
observations, conclusions, and recommendations made or used by the

investigator.” (Doc. 47, pp.7-8.)

      With the discovery issues framed in this fashion, these motions are now ripe

for resolution. For the reasons set forth below, it will be ordered as follows: First,

Torres’ motion to compel (Doc. 41), will be denied, in part, and granted, in part, as

follows: The motion is denied in all respects except for one. Acting out of an

abundance of caution, and in order to ensure transparency in discovery, the

defendants shall produce for in camera inspection by the court, the redacted and

unredacted documents provided to Torres. As for Torres’ multiple motions to deny

or defer his deposition, (Docs. 39, 43, and 44), we conclude that nothing relating to

our in camera review of this limited body of evidence should prevent Torres from

being required to testify under oath regarding the claims which he is pursuing in

this case. Therefore, the motions to deny or defer Torres’ deposition are denied,

and the defendants should schedule this deposition at any mutually convenient

place and time.

II.   STANDARD OF REVIEW

      If a party believes in good faith that another party has failed to respond

adequately or appropriately to a discovery request, he may move for an order

compelling disclosure or discovery. Fed. R Civ. P. 37(a)(1). The rule specifically

permits a party to file a motion to compel the production of documents. Fed. R.

                                          4
Civ. P. 37(a)(3)(iv). In this case, Torres is seeking to compel further responses to

document requests that he has propounded in support of his claims.

      Rule 26(b), in turn, generally defines the scope of discovery permitted in a

civil action, and prescribes certain limits to that discovery. That rule now provides

as follows:

      (b)     Discovery Scope and Limits.

      (1) Scope in General. Unless otherwise limited by court order, the
      scope of discovery is as follows: Parties may obtain discovery
      regarding any nonprivileged matter that is relevant to any party’s
      claim or defense and proportional to the needs of the case, considering
      the importance of the issues at stake in the action, the amount in
      controversy, the parties’ relative access to relevant information, the
      parties’ resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed discovery
      outweighs its likely benefit. Information within this scope of
      discovery need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). Evidence is considered to be “relevant ‘if it has any

tendency to make a fact more or less probable that it would be without the

evidence’ and ‘the fact is of consequence in determining the action.’” In re

Suboxone (Buprenorphine Hydrochloride & Naloxone) Antitrust Litig., No. 13-

MD-2445, 2016 WL 3519618, at *3 (E.D. Pa. June 28, 2016) (quoting Fed. R.

Evid. 401).

      Rulings regarding the proper scope of discovery, and the extent to which

further discovery responses may be compelled, are matters committed to the
                                         5
court’s judgment and discretion.      Robinson v. Folino, No. 14-227, 2016 WL

4678340, at *2 (W.D. Pa. Sept. 7, 2016) (citation omitted); see also Wisniewski v.

Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987). Although decisions relating

to the scope of discovery rest with the discretion of the district court, that

discretion is nevertheless limited by the scope of Rule 26 itself, which reaches only

“nonprivileged matter that is relevant to any party’s claim or defense.”

Accordingly, “[t]he Court’s discretion in ruling on discovery issues is therefore

restricted to valid claims of relevance and privilege.” Robinson, No. 14-227, 2016

WL 4678340, at *2 (citing Jackson v. Beard, No. 11-1431, 2014 WL 3868228, at

*5 (M.D. Pa. Aug. 6, 2014) (“[a]lthough the scope of relevance in discovery is far

broader than that allowed for evidentiary purposes, it is not without its limits. . . .

Courts will not permit discovery where a request is made in bad faith, unduly

burdensome, irrelevant to the general subject matter of the action, or relates to

confidential or privileged information”)).

      This far-reaching discretion extends to rulings by United States Magistrate

Judges on discovery matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat'l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572,
      585 (D.N.J.1997). When a magistrate judge's decision involves a
      discretionary [discovery] matter . . . , Acourts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.@ Saldi v. Paul Revere Life Ins. Co., 224
                                        6
      F.R.D. 169, 174 (E.D.Pa.2004) (citing Scott Paper Co. v. United
      States, 943 F.Supp. 501, 502 (E.D.Pa.1996)). Under that standard, a
      magistrate judge's discovery ruling Ais entitled to great deference and
      is reversible only for abuse of discretion.@ Kresefky v. Panasonic
      Commc'ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J.1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y.1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y.2004) (holding that a
      magistrate judge's resolution of discovery disputes deserves
      substantial deference and should be reversed only if there is an abuse
      of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

      This discretion is guided, however, by certain basic principles. Thus, at the

outset, it is clear that Rule 26's definition of that which can be obtained through

discovery reaches nonprivileged matter that is relevant to any party=s claim or

defense. Therefore, valid claims of relevance and privilege still cabin and restrict

the court=s discretion in ruling on discovery issues. Furthermore, in a prison setting,

inmate requests for information relating to security procedures can raise security

concerns, and implicate a legitimate governmental privilege, a governmental

privilege which acknowledges a governmental needs to confidentiality of certain

data but recognizes that courts must balance the confidentiality of governmental

files against the rights of a civil rights litigant by considering:

      (1) the extent to which disclosure will thwart governmental processes
      by discouraging citizens from giving the government information; (2)
      the impact upon persons who have given information of having their
                                            7
       identities disclosed; (3) the degree to which governmental self-
       evaluation and consequent program improvement will be chilled by
       disclosure; (4) whether the information sought is factual data or
       evaluative summary; (5) whether the party seeking the discovery is an
       actual or potential defendant in any criminal proceeding either
       pending or reasonably likely to follow from the incident in question;
       (6) whether the police investigation has been completed; (7) whether
       any intra-departmental disciplinary proceedings have arisen or may
       arise from the investigation; (8) whether the plaintiff=s suit is non-
       frivolous and brought in good faith; (9) whether the information
       sought is available through other discovery or from other sources; and
       (10) the importance of the information sought to the plaintiffs case.

Frankenhauser v. Rizzo, 59 F.R.D. 339, 344 (E.D. Pa. 1973).

       “A party moving to compel bears the initial burden of showing the relevance

of the requested information.” Morrison v. Phila. Hous. Auth., 203 F.R.D. 195,

196 (E.D. Pa. 2001). Once that burden is satisfied, the party resisting the discovery

has the burden to establish that the discovery being sought is not relevant or is

otherwise inappropriate. Robinson, No. 14-227, 2016 WL 4678340, at *2.

III.   DISCUSSION

            A. Torres is Not Entitled to Discovery of Third Party Inmate
               Reports

       As often happens in cases of this kind, Torres has propounded vastly

overbroad discovery requests that direct the defendants to produce for his

inspection copies of all grievances or complaints filed by inmates or staff

pertaining to any of the named defendants. The defendants have objected to this

request as overly broad, irrelevant, and unreasonably burdensome.

                                         8
      We agree. Torres’ demand for production of “[a]ny and all grievances,

complaints, or other documents received by prison staff Defendant’s C.O. Myers,

et al., or their agents at SCI Huntingdon concerning the mistreatment of inmates by

Defendant’s C.O. K. Myers, C.O. B.A. Owens., C.O. McCallister, Capt. B. Harris,

Lt. Wendle, Lt. R. Cischko [sic], and any memoranda, investigation files, or other

documents created in response to such complaints since October 31, 2017,” are

precisely the kinds of sweeping, generalized and overly broad discovery requests

judges in the Middle District of Pennsylvania have rejected as being not only

overly broad, but unduly infringing upon the privacy interests of other inmates who

may have sought to grieve unrelated issues that they had with staff. See, e.g.,

Montanez v. Tritt, Civ. No. 3:14-CV-1362, 2016 WL 3035310, at *4 (M.D. Pa.

May 26, 2016) (denying motion to compel production of incident reports,

grievances and other documents involving other inmates where they were found to

be “overly broad, irrelevant, confidential, [and to] bear no sufficient connection to

this case, and raise obvious privacy and security issues.”) (Mariani, J.); Lofton v.

Wetzel, Civ. No. 1:12-CV-1133, 2015 WL 5761918, at *2 (M.D. Pa. Sept. 9, 2015)

(Conner, C.J.) (“It is apparent that [the plaintiff’s] requests for ‘any and all’

records of inspection, and ‘all’ incident reports and grievances are a grossly

overstated fishing expedition. [His] request for incident reports and grievances

regarding other inmates raises obvious privacy and security issues, and the

                                         9
relevance of such information is questionable at best.”); Sloan v. Murray, No.

3:11-CV-994, 2013 WL 5551162, at *4 (M.D. Pa. Oct. 8, 2013) (Caputo, J.)

(denying motion to compel grievance responses that concerned other inmates,

citing DOC policy prohibiting inmates from receiving information about one

another); Torres v. Clark, Civ. No. 1:10-CV-1323, 2011 WL 4898168, at *2-3

(M.D. Pa. Oct. 13, 2011) (Caldwell, J.) (denying motion to compel inmate request

for discovery of 27-months of grievances about a specific cell block, finding it to

be overly broad, burdensome, and potentially implicating privacy interests of other

inmates); McDowell v. Litz, Civ. No. 1:CV-08-1453, 2009 WL 2058712, at *3

(M.D. Pa. July 10, 2009) (Rambo, J.) (finding requests for discovery of grievances

filed by non-party inmates to be “overbroad and overly burdensome” and agreeing

with the defendants’ “concerns about accessing private information with respect to

other inmates’ grievances.”); Callaham v. Mataloni, Civ. No. 4:CV-06-1109, 2009

WL 1363368, at *3-4 (M.D. Pa. May 14, 2009) (Jones, J.) (denying motion to

compel, inter alia, grievances relating to medical treatment of other inmates, citing

privacy concerns); cf. Banks v. Beard, Civ. No. 3:CV-10-1480, 2013 WL 3773837,

at *5 (M.D. Pa. July 17, 2013) (Munley, J.) (denying motion to compel account

statements for other inmates despite plaintiff’s claim of relevance).

      In keeping with these decisions, the Court finds that Torres’ request for

discovery of other grievance information is overly broad, since it seeks discovery

                                         10
of complaints of any nature, involving any subject matter, filed by non-party

inmates or staff against the defendants. The discovery request is of questionable

relevance, is temporally2 and topically overbroad, is plainly burdensome and

implicates important privacy interests. Accordingly, the motion to compel further

production of grievances and complaints filed by inmates or staff will be denied.

            B. The Court Will Conduct a Limited In Camera Review of the
               Redacted Records Provided to Torres

      In addition, in his motion to compel Torres seeks access to the redacted

portions of the partially redacted institutional investigative records produced to

him. The defendants have interposed an objection to these disclosures, arguing

that: “Defendants produced the entire investigative report with minimal portions

redacted for security and safety purposes. . . .[T]he only material redacted in the

report relates to the thoughts, processes, candid observations, conclusions, and

recommendations made or used by the investigator.” (Doc. 47, pp.7-8.)

      In the first instance, the course followed by the defendants is entirely

appropriate. In fact, releasing this material in this redacted form is consistent with

settled case law addressing claims of governmental privilege relating to

investigative records which acknowledges a governmental privilege, but


2In particular we note that Torres requests records compiled after the filing of his
complaint in October 2017. In our view the more appropriate time frame would be
at the time of the events alleged in the complaint, all of which took place prior to
October 2017.
                                          11
recognizes that courts must balance the confidentiality of governmental files

against the rights of a civil rights litigant by considering:

      (1) the extent to which disclosure will thwart governmental processes
      by discouraging citizens from giving the government information; (2)
      the impact upon persons who have given information of having their
      identities disclosed; (3) the degree to which governmental self-
      evaluation and consequent program improvement will be chilled by
      disclosure; (4) whether the information sought is factual data or
      evaluative summary; (5) whether the party seeking the discovery is an
      actual or potential defendant in any criminal proceeding either
      pending or reasonably likely to follow from the incident in question;
      (6) whether the police investigation has been completed; (7) whether
      any intradepartmental disciplinary proceedings have arisen or may
      arise from the investigation; (8) whether the plaintiffs suit is non-
      frivolous and brought in good faith; (9) whether the information
      sought is available through other discovery or from other sources; and
      (10) the importance of the information sought to the plaintiffs case.

Frankenhauser v. Rizzo, 59 F.R.D. 339, 344 (E.D.Pa.1973). When striking this

balance courts have, in the past, reconciled the competing needs of civil rights

litigants for information regarding facts developed by agency officials, with the

Government's need to protect its deliberative processes, by directing the release of

non-privileged, factual information in a report to the plaintiff. For example, in

Sullivan v. Pa. Dep't of Corrections, 2007 U.S. Dist. LEXIS 19216, *1–2

(M.D.Pa.2007) (McClure, J.), the Court limited discovery of a report regarding an

investigation by the OPR concerning allegations made by two former prison

psychologists, holding that, after weighing the parties' interests, only certain non-

privileged material contained in the investigation report was discoverable under

                                           12
Rule 26. Id. at *9. Recognizing that these prison records may contain arguably

discoverable factual material, we have reconciled the interests of inmate-plaintiffs

and corrections officials by rejecting broadly framed requests for access to prison

records, see Paluch v. Dawson, No. 06–1751, 2007 WL 4375937, *4–5 (M.D.Pa.

Dec.12, 2007), while conducting an in camera review of those records which may

be relevant to more narrowly tailored discovery demands. Paluch v. Dawson, No.

06–175, 2008 WL 2785638, *3 (M.D.Pa. July 17, 2008). See Williams v. Klem,

No. CIV. 3:07-1044, 2011 WL 830537, at *2–3 (M.D. Pa. Mar. 3, 2011).

      This is the course we will follow in the instant case. Acting out of an

abundance of caution, and in order to ensure transparency in discovery, the

defendants shall produce for in camera inspection by the court the redacted and

unredacted documents previously provided to Torres.

            C. The Parties Shall Proceed with Torres’ Deposition

      Having addressed the merits of Torres’ motion to compel, we now turn to

Torres’ motions to deny or defer the plaintiff’s deposition. (Docs. 39, 43, and 44.)

In the exercise of our discretion, we will deny these motions and direct that the

parties proceed with this deposition. Torres has leveled serious allegations of

misconduct against the defendants. Torres should now be required to testify

regarding his personal knowledge concerning the factual basis for these grave

charges. Moreover, nothing relating to our in camera review of this limited body of

                                        13
evidence should prevent Torres from being required to testify under oath regarding

the claims which he is pursuing in this case. In particular, we note that nothing in

these third-party investigative reports in any way impedes Torres from testifying to

his personal knowledge regarding the factual underpinning for his claims.

Accordingly, the parties should proceed with this aspect of discovery.

      An appropriate order follows:

IV.   ORDER

      AND NOW, this 18th day of January 2019, IT IS ORDERED:

      First, Torres’ motion to compel (Doc. 41), is DENIED, in part, and

GRANTED, in part, as follows: The motion is DENIED in all respects except for

one. Acting out of an abundance of caution, and in order to ensure transparency in

discovery, on or before January 31, 2019 the defendants shall produce for in

camera inspection by the court, the redacted and unredacted documents provided

to Torres.

      As for Torres’ multiple motions to deny or defer his deposition, (Docs. 39,

43, and 44), these motions are DENIED, and the defendants should schedule this

deposition at any mutually convenient place and time.



                                /s/ Martin C. Carlson
                                Martin C. Carlson
                                United States Magistrate Judge

                                        14
